Citation Nr: 1310811	
Decision Date: 04/02/13    Archive Date: 04/11/13

DOCKET NO.  09-48 705	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for residuals of bilateral pulmonary embolisms for the period prior to July 9, 2009, and to a rating in excess of 60 percent for the period from July 9, 2009.

2.  Entitlement to an increased rating for low back disability, currently evaluated as 10 percent disabling.

3.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Thomas H. O'Shay, Counsel


INTRODUCTION

 The Veteran had active service from May 1979 to August 2002.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of an April 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

The Veteran testified at a Board hearing held at the RO in March 2008.  At the time of the hearing, the Veteran had not perfected an appeal as to the first two issues listed on the title page of this decision, and the third issue was not before the Board in any manner.  In April 2009, the Board adjudicated the issue over which it had jurisdiction, and remanded the two increased rating issues now before the Board for the issuance of a statement of the case.  The statement of the case was issued in November 2009, and the Veteran submitted a substantive appeal of both matters in December 2009.  The Board notes that the Veteran thereafter specifically indicated in February 2013 that he did not desire another hearing to address the issues now on appeal.

At the time of the April 2009 Board decision, the Veteran was employed.  In July 2010 he indicated that he was no longer employed, largely on account of the impact of the pulmonary embolism and low back disorders.  Pursuant to Rice v. Shinseki, 22 Vet. App. 447 (2009), a claim for TDIU is part of an increased rating claim and is properly before the Board when such claim is raised by the record.  Given that the matter is raised in this case as to the very increased rating claims that are on appeal, the title page has been modified to reflect that the issue of entitlement to a TDIU is on appeal as well.

When the Board remanded the case in April 2009, the Veteran's pulmonary embolism disorder was evaluated as noncompensably disabling.  In a December 2009 rating action, the evaluation assigned the service-connected residuals of pulmonary embolisms was increased to 10 percent, effective November 17, 2004, and to 60 percent, effective July 9, 2009.  The Veteran has requested assignment of a 100 percent rating for the disorder, and thus the matter remains on appeal.

In a November 2012 written presentation, the Veteran's representative, in addressing the history of the residuals of pulmonary embolisms, stated that "[i]t appears clear and unmistakable that the Veteran is entitled to a 100% rating effective his date of retirement."  If the representative intends to allege clear and unmistakable error in a prior rating action, he and the Veteran are advised that such an allegation must identify the specific rating action challenged, and plead the alleged clear and unmistakable error with specificity.  At this point, the representative has not accomplished either requirement.  If the Veteran desires to challenge a rating decision on the basis of clear and unmistakable error, he should identify the action challenged, and plead the error with specificity.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

In April 2009, the Board remanded the increased rating claims at issue for the issuance of a statement of the case.  That statement of the case was issued in November 2009.  Thereafter, additional evidence, including VA and private treatment records for 2008 through 2011 were received, and which contain several entries reflecting complaints and findings pertaining to the pulmonary system and lower back.  The Veteran was never issued a supplemental statement of the case addressing the new evidence.  Accordingly, the case must be remanded.  See 38 C.F.R. § 19.31 (2012).

Turning to the residuals of pulmonary embolisms, service connection is in effect for pulmonary hypertension associated with the embolisms.  Pulmonary hypertension was considered likely present in a January 2002 radiology report showing enlargement of the main and central pulmonary arteries.  Notably, although the radiologist opined that the findings were likely due to pulmonary hypertension, the radiologist also identified several other possible etiologies for the findings noted in the report.

The Veteran attended a VA examination in February 2007, at which time the examiner noted that while the Veteran had evidence of bilateral pulmonary hypertension in 2002, subsequent diagnostic studies demonstrated normal pulmonary artery pressure and normal left ventricular function, with an ejection fraction of 60 percent.  The examiner determined that the Veteran had mild obstructive lung disease secondary to the history of pulmonary embolisms, but did not identify any pulmonary hypertension.

The Veteran was examined in July 2009 for his pulmonary embolism disorder.  His complaints included dyspnea on exertion.  The examiner noted that while there was evidence in 2002 of bilateral pulmonary hypertension, a subsequent diagnostic study was negative for such findings.  The Veteran denied receiving any follow up treatment with his pulmonologist since 2006.  Pulmonary examination was silent for any identified abnormalities.  The examiner diagnosed mild obstructive lung disease due to bilateral pulmonary emboli.

At this point it is unclear whether the Veteran currently has, or ever had, pulmonary hypertension.

The Veteran's pulmonary embolism disorder has been evaluated under two diagnostic codes during the course of his claim for an increased rating.  He was first rated under Diagnostic Code 6817.  He is currently evaluated under Diagnostic Code 6600.  Under Diagnostic Code 6817, a 100 percent rating is warranted where there is chronic pulmonary thromboembolism with evidence of pulmonary hypertension.  See 38 C.F.R. § 4.97, Diagnostic Code 6817.  Given the inconsistent findings regarding whether the Veteran in fact has pulmonary hypertension and its residuals, the Board finds that further VA examination is warranted.

The Board notes that in an October 2011 statement, the Veteran suggested he underwent a VA examination for his pulmonary embolism disorder on March 16, 2011 at the "JACC, Pensacola, FL".  Although the record as presently constituted does not reference any VA examination since July 2009, the Board finds that on remand, the RO/AMC should investigate whether the March 2011 examination report exists.

Turning to the lower back disability, the record shows that the Veteran was last examined for the disorder in July 2009.  He thereafter apparently underwent a lumbar fusion in January 2011, and has identified the Gulf Coast Medical Center and Southern Orthopedic as the responsible providers.  In October 2011 he indicated that he was still under a physicians' care.  The record contains only a sparse number of medical documents pertaining to the surgery and treatment, although an October 2011 rating action (in which the RO granted a temporary total rating based on the surgery) suggests that more records are available in a temporary folder residing at the RO.

Given the Veteran's lumbar surgery since the July 2009 VA examination, the Board finds that another VA examination is clearly necessary.  On remand, the RO/AMC should also obtain the private medical records associated with the surgery and treatment for the lower back, and should associate any temporary folders pertaining to the issues on appeal.

As indicated in the Introduction, the matter of entitlement to a TDIU is before the Board.  The record shows that starting in 2008, the Veteran worked on a part-time basis, and since 2010 has not worked at all.  In October 2012, he indicated that he was receiving disability benefits from the Social Security Administration (SSA) since December 2011.  Although he did not indicate the basis for the award, in the same statement he identified his embolism and lower back disorders as precluding employment.  Records from the SSA are not on file.

Given that the records in the SSA's possession pertaining to the Veteran's receipt of disability benefits from that agency are potentially relevant, they should be obtained.  In addition, the Veteran should be afforded a VA examination addressing the impact of his service-connected disorders on his employability.

Accordingly, the case is REMANDED for the following actions:

1.  The RO/AMC should send the Veteran a letter that complies with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), with respect to his claim for a TDIU.

2.  The RO/AMC should associate any temporary folders for the Veteran with the claims files.

3.  The RO/AMC should contact the veteran and request that he identify specific names, addresses, and approximate dates of treatment for all health care providers, private and VA, who may possess additional records pertinent to his claims, to specifically include the Gulf Coast Medical Center and Southern Orthopedic.  When the requested information and any necessary authorizations have been received, the RO/AMC should attempt to obtain copies of all pertinent records which have not already been obtained, to include from the Gulf Coast Medical Center and Southern Orthopedic.

4.  The RO/AMC should attempt to obtain the report of the March 16, 2011, VA examination of the Veteran reportedly conducted at the Pensacola, Florida Joint Ambulatory Care Center.  If no such examination report exists, this should be documented by the RO/AMC.

5.  The RO/AMC should attempt to obtain any medical or other records relied upon by the SSA in awarding the Veteran disability benefits.  The procedures set forth in 38 C.F.R. § 3.159(c) (2012) regarding requesting records from Federal facilities must be followed.  All records and/or responses received must be associated with the claims files. 

6.  Thereafter, the RO/AMC should arrange for a VA examination to determine the current severity of the veteran's service-connected low back disability.  All indicated testing should be conducted.  The claims folder must be made available to the examiner for review in conjunction with the examination.  

The examiner is requested to record pertinent medical complaints, symptoms, and clinical findings; on examination, the examiner should note whether there is muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour.  

The examiner should provide results of range of motion testing for the low back.  Whether there is any pain, weakened movement, excess fatigability or incoordination on movement should be noted, and the examiner should identify and state at what point pain begins and ends.  The examiner should address whether and to what extent there is likely to be additional range of motion loss due to any of the following: (1) pain on use, including during flare-ups; (2) weakened movement; (3) excess fatigability; or (4) incoordination.  The examiner is asked to describe whether pain limits functional ability during flare-ups or with activity.  All limitation of function must be identified.  If there is no pain, no limitation of motion, and/or no limitation of function, such facts must be noted in the report.  

The examiner should indicate whether there is any neurological impairment associated with the low back disorder.  If the neurological impairment involves nerve impairment affecting the lower extremities, the examiner should determine the nature, extent, and severity of associated nerve impairment affecting the lower extremities.  For each lower extremity, the examiner should determine which nerve groups are involved and characterize the overall neurological impairment in each lower extremity as mild, moderate, moderately severe, or severe. 

The examiner should also provide an opinion as to whether the service-connected low back disability (including any associated neurological impairment) alone or in combination with the Veteran's other service-connected disorders renders him unable to obtain or maintain employment.  The complete rationale for any opinions offered should be provided.

7.  The RO/AMC should also schedule the Veteran for a VA examination by an examiner with appropriate expertise to determine the current severity of the veteran's service-connected residuals of pulmonary embolisms.  All indicated testing, to include stress testing, pulmonary function testing, and appropriate diagnostic studies, should be conducted.  The claims folder must be made available to the examiner for review in conjunction with the examination.

The examiner is requested to record pertinent medical complaints, symptoms, and clinical findings.  The examiner is specifically requested to indicate whether the Veteran has pulmonary hypertension, right ventricular hypertrophy, cor pulmonare, and/or acute respiratory failure or the need for outpatient oxygen therapy.

The examiner should also provide an opinion as to whether the service-connected residuals of pulmonary embolisms, alone or in combination with the Veteran's other service-connected disorders renders him unable to obtain or maintain employment.  The complete rationale for any opinions offered should be provided.

8.  The RO/AMC should additionally schedule the Veteran for VA examination(s) by an examiner or examiners with appropriate expertise to determine the impact on his employability of his service-connected disorders of deep vein thrombosis of the right leg, varicose veins of the left leg, left knee disability, residuals of aortic aneurysm, left ear hearing loss, and tinnitus.  All indicated testing should be conducted.  The claims folder must be made available to the examiner(s) for review in conjunction with the examination(s).

The examiner(s) should provide an opinion as to whether the service-connected disorders of deep vein thrombosis of the right leg, varicose veins of the left leg, left knee disability, residuals of aortic aneurysm, left ear hearing loss, and tinnitus, alone or in combination, renders him unable to obtain or maintain employment.  The complete rationale for any opinions offered should be provided.

9.  Thereafter, and after undertaking any other indicated development, the RO/AMC should readjudicate the issues on appeal.  If the benefits sought on appeal are not granted in full the RO/AMC must issue a supplemental statement of the case, and provide the Veteran and his representative an opportunity to respond.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).




_________________________________________________
JOAQUIN AGUAYO-PERELES
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).

